El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
El presente es un caso de desahucio. La demandante funda su acción en que es dueña de la casa que se describe en la demanda y alega que el demandado la disfruta en pre-cario. El demandado negó estas alegaciones y sostiene que desde antes de 1922 viene ocupando la mitad de la casa por ser condueño de da misma en una participación proindivisa de una tercera parte.
*438Celebrado el juicio y practicadas las pruebas, la corte inferior declaró sin lugar la demanda, y contra la sentencia dictada se ba establecido esta apelación.
En este caso solamente se practicó prueba de la deman-dante, y la apelante sostiene que la corte inferior no pudo dirimir conflicto alguno de evidencia, ya que- no se ofreció ni practicó prueba por el demandado. Sin embargo, no apa-rece haber sido necesaria la aportación de prueba alguna por el demandado para sostener sus alegaciones, y la corte inferior fundó su sentencia en la propia prueba de la de-mandante que resultó contradictoria y más bien prima facie favorable al demandado. De un lado, en la escritura de ad-quisición de la casa por la demandante, se hace constar que la vendedora, hermana del demandado, adquirió la Casa ob-jeto del desahucio por herencia de su difunto padre Francisco Alejandrino, y de otro lado, en vista de tal admisión que favorece la posición del demandado, se intenta destruir aquella admisión por la misma prueba testifical de la de-mandante. Esto es realmente contradictorio y resulta elemental que con una prueba de tal naturaleza y en un juicio sumario de desahucio no podía sostenerse un fallo adverso al demandado, toda vez que las alegaciones de dicho deman-dado no están desprovistas de toda prueba, y en estas con-diciones el desahucio no debe decretarse, dejando a las par-tes para que ventilen sus respectivos derechos en el juicio ordinario correspondiente. Veve v. The Fajardo Sugar Growers’ Association, 18 D. P. R. 282; Andino v. Canales, 27 D. P. R. 282.
Por lo expuesto la sentencia de la corte inferior debe ser confirmada.

Confirmada la sentencia apelada.

Jueces' concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.